DETAILED ACTION
Status of Claims: Claims 50-55 are present for examination.
Withdrawn -Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 50-55 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 10,526,419. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 50-54 in the instant application were obvious over the isolated HRS variant that is at least 95% identical to SEQ ID NO: 6 according to claim 1, the method of using the same for treating inflammation lung disease according to claim 4, where said HRS comprises a WHEP domain according to US 10,526,419.

Claims 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1-4 and claim 25 of U.S. Patent No. 8,753,638 B2 or U.S. Patent No. 8,404,242. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 50-53 in the instant application were obvious over the isolated HRS variant that is at least 95% identical to SEQ ID NO: 6 according to claim 1-4 of U.S. Patent No 8,753,638 B2 and the method of using the same for treating inflammation by administering the composition by an intranasal inhalation or aerosol according to claim 25 of U.S. Patent No 8,753,638 B2.  
s 50-55 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-53 of 16/688,374 now claims 1-4 of U.S. Patent No. 10,941,214. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 50-55 in the instant application were obvious over the isolated HRS variant that is at least 95% identical to SEQ ID NO: 6 according to claim 50 (claim 1 in US Patent No. 10,941,214), the method of using the same for treating inflammation lung disease where said HRS comprises a WHEP domain according to claim 1 of U.S. Patent No. 10,941,214.

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,526,419, U.S. Patent No. 8,753,638 B2 or U.S. Patent No. 8,404,242 and application 16/688,374 (now claims 1-4 of U.S. Patent No. 10,941,214) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion: Claims 50-55 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	March 10, 2021